Citation Nr: 0831861	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been 
received.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right below-the-knee 
amputation as a result of VA medical treatment in November 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1959 to July 
1961.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating decision in which the RO denied 
service connection for a right knee disability on the grounds 
that new and material evidence to reopen the claim had not 
been received, and also denied compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a right below-
the-knee amputation as a result of VA medical treatment in 
November 1999.  The veteran filed a Notice of Disagreement in 
March 2002, and the RO issued a Statement of the Case (SOC) 
in August 2003.  The veteran filed a substantive appeal in 
October 2003.  In May and July 2005, the RO issued 
Supplemental SOCs (SSOC) reflecting the continued denial of 
the claims on appeal.

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In June 2006, the Board remanded the petition to reopen and 
the section 1151 claim to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C., for additional 
development.  After completing the requested action, the AMC 
continued the denials of the petition to reopen and the 
section 1151 claim (as reflected in a March 2008 SSOC), and 
returned these matters to the Board for further appellate 
consideration.

The Board points out that regardless of what the RO has done 
with regard to the petition to reopen, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Hence-and given the Board's favorable 
disposition of the petition to reopen-the Board has 
characterized the appeal pertaining to the right knee as 
encompassing the first two matters set forth on the preceding 
page.

The Board's decision granting the petition to reopen the 
claim for service connection for a right knee disability is 
set forth below.  The claim for service connection for a 
right knee disability, on the merits, and the section 1151 
claim, are addressed in the remand following the order; these 
matters are being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a November 1992 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a right knee disability; although 
notified of the denial in January 1993, the veteran did not 
initiate an appeal.

3.  The evidence received since the November 1992 RO rating 
decision includes evidence that is neither cumulative nor 
redundant of evidence previously considered, that bears 
directly and substantially on the matter under consideration, 
and that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a right knee disability.




CONCLUSIONS OF LAW

1.  The November 1992 RO decision that declined to reopen the 
veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
right knee disability are met.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen the claim for service connection for a 
right knee disability, the Board finds that all notification 
and development action needed to fairly adjudicate the 
petition to reopen has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111.


In November 1992, the RO denied the veteran's petition to 
reopen his claim for service connection for a right knee 
disability (the claim for service connection having initially 
been denied in October 1961).  No defects were noted in the 
October 1959 enlistment examination report; therefore the 
veteran is presumed to have been in sound condition when he 
entered service.  See 38 U.S.C.A. § 1111 . In its October 
1961 rating decision, the RO found that the veteran's right 
knee osteochondritis dessicans preexisted service and was not 
aggravated thereby.  In the November 1992 rating decision, 
the RO denied the petition to reopen because the veteran had 
submitted service medical records that were duplicative of 
those already on file, and which were therefore not new and 
material as to whether the which was found to have existed 
prior to service and not been aggravated thereby.

The evidence before the RO at the time of the prior denial 
consisted of the veteran's service medical records and a 
post-service, September 1961, VA examination report.  The 
service medical records included the October 1959 enlistment 
examination report, subsequent treatment notes indicating 
that a pre-service football-related right knee injury, and a 
diagnosis of osteochondritis dessicans that existed prior to 
service and was not aggravated thereby.  During the September 
1961 VA examination, the veteran indicated that he injured 
his right knee when he fell aboard ship, but did not 
immediately seek treatment.  Examination and X-ray findings 
relating to the right knee were normal.

Although notified of the November 1992 denial in a January 
1993 letter, the veteran did not initiate an appeal.  Hence, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103..

The Board notes that, in a June 1993 statement in support of 
claim (VA Form 21-4138), the veteran requested that the RO 
conduct "a de novo review of all service medical records and 
reconsider my claim for right knee condition."  The veteran 
indicated that he would submit private records of recent 
right knee surgery, but did not do so.  In a November 1993 
deferred rating decision, the RO indicated that, as the 
veteran had failed to furnish evidence in support of his 
petition to reopen, it should be denied for failure to 
prosecute pursuant to VA's Adjudication Manual.  Thus, as no 
rating decision was issued in response to the veteran's June 
1993 statement, the Board finds that the November 1992 RO 
rating decision is the prior final denial of the veteran's 
petition to reopen.  Moreover, the veteran's June 1993 
statement in support, although filed within a year of the 
November 1992 rating decision, did not constitute a valid 
NOD, because it did not indicate both disagreement with that 
decision and a desire for appellate review.  See 38 C.F.R. 
§ 20.201. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 ;38 C.F.R. § 3.156(a) ; see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran's request to reopen his claim for service 
connection for a right knee disability was received in June 
2000.  As regards petitions to reopen filed prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" is evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on and after August 29, 2001.  Given the June 2000 date of 
the petition to reopen culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the November 1992 decision, evidence added to the 
claims file includes diagnoses of right knee arthritis, as 
well as oral and written statements by the veteran and his 
brother indicating that he did not sustain an injury to his 
right knee playing football or otherwise prior to service.  
The veteran and his brother are competent to testify as to 
what they observed regarding his right knee prior to service.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, 
there is no indication that such contentions were in the 
record at the time of the RO's October 1961 rating decision 
or the RO's November 1992 denial of the petition to reopen, 
and these decisions did not address such contentions.  This 
evidence had not been considered by agency adjudicators in 
connection with the previously denied claim and petition to 
reopen, and this evidence is not cumulative or redundant of 
evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, as the basis for the prior denials was 
that the veteran's right knee disability preexisted service 
and was not aggravated thereby, the testimony that the 
veteran did not in fact injure his knee prior to service as 
indicated in the service medical records bears directly and 
substantially on the matter under consideration.  In 
addition, while the RO was correct in the May 2005 SSOC that 
statements provided contemporaneous with treatment are 
generally of greater probative value than statements provided 
years later, the lay statements of the veteran and his 
brother are nevertheless of at least some probative value as 
to the significant issue of whether the veteran's right knee 
injury preexisted service.  Thus, these statements are so 
significant that they be considered in order to fairly decide 
the merits of the claim for service connection for a right 
knee disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
right knee disability are met.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2000).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a right knee 
disability has been received, the appeal is granted.



REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for a right knee 
disability, on the merits, and for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, is warranted.

As regards the claim for service connection for a right knee 
disability, on the merits, the veteran is, as noted, presumed 
to have been in sound condition a the time of entry into 
service because no defects were noted in the October 1959 
enlistment examination report.  See 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008).  See also VAOPGCPREC 3-2003 (July 16, 
2003) and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
the claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches)  
Thus, VA must show by clear and unmistakable evidence that 
the veteran's right knee disability preexisted service and 
was not aggravated by service.  Id.  

As noted, there is conflicting evidence as to whether the 
veteran had a right knee disability that preexisted service, 
with the service medical records containing references to 
statements by the veteran indicating that he injured his 
right knee prior to service, and the veteran and his brother 
stating after service that he did not.  Moreover, because the 
September 1961 VA examiner did not find that there was a 
right knee disability, in contrast to the findings of such 
disability in the service medical records, there has been no 
post service medical opinion as to the etiology of the 
veteran's right knee disability.  

Under these circumstances, the Board finds that a VA 
examination to obtain an appropriate opinion resolving the 
question of the etiology of the veteran's right knee 
disability is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the section 1151 claim, the veteran has contended that 
improper VA medical treatment in November 1999 led to his 
right below-the-knee amputation.  He asserts that the VA 
failed to properly and timely diagnose and treat his right 
leg pain and to amputate a gangrenous right 2nd toe in 
November 1999, which failure resulted in the spread of the 
gangrenous infection that led to right below-the-knee 
amputation in May 2000.  As Dr. Balistreri opined in August 
2003 that VA could have attempted to amputate the veteran's 
right 2nd toe in order to save the remainder of his right 
leg, the Board in its June 2006 remand sought a medical 
opinion as to the proximate cause of the veteran's right 
below-the-knee amputation.  However, the VA examiner who 
opined on this question in January 2008 misunderstood the 
question asked by the Board, and his opinion does not provide 
a sufficient basis on which the Board can decide the claim.

Compensation under 38 U.S.C.A. § 1151 is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment or examination 
furnished him under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 
2008).

The Board thus asked the VA examiner to indicate whether the 
proximate cause of the veteran's May 2000 right below-the-
knee amputation was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in November 1999, or (b) an event not 
reasonably foreseeable.  However, the January 2008 VA 
examiner considered the question to be whether the proximate 
cause of the veteran's May 2000 right below-the-knee 
amputation was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in November 1999, versus (b) an event not 
reasonably foreseeable.  Significantly, the statute and its 
implementing regulation 38 C.F.R. § 3.361 (formerly 38 C.F.R. 
§ 3.358) make clear the veteran is entitled to compensation 
under section 1151 if the proximate cause of an additional 
disability is either VA fault or an event not reasonably 
foreseeable; the question is not whether, as the VA examiner 
thought, the proximate cause must have been either VA fault 
or an event not reasonably foreseeable.  There is a third 
possibility-that the proximate cause was neither VA fault 
nor an event not reasonably foreseeable.

In addition, neither the VA examiner nor any other physician 
has opined as to whether the veteran has an additional 
disability that was caused by VA  hospital care, medical or 
surgical treatment, or examination.  This causation 
requirements is a separate requirement of section 1151 (in 
addition to the proximate cause requirement), as section 1151 
which does not "cover injuries which were merely incurred 
during or coincident with treatment but not 'as a result of' 
treatment."  See VAOPGCPREC 1-99 (Feb. 16, 1999) (citing 
VAOPGCPREC 7-97).  See also id. (quoting Brown v. Gardner, 
513 U.S. 115, 119 (1994)) ("[t]his language is naturally 
read simply to impose the requirement of a causal connection 
between the 'injury' or 'aggravation of an injury' and ' . . 
. medical or surgical treatment . . . .'").

Hence, the RO should arrange for the veteran to undergo VA 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the right knee-related orthopedic examination, 
without good cause, shall result in denial of the reopened 
claim for service connection for a right knee disability, and 
failure to report to the section 1151-related examination may 
well result in denial of  that claim (as the claim will be 
decided on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination(s), the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility..

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for a 
right knee disability, on the merits, and for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for service 
connection for a right knee disability, on the merits, and  
the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a right 
knee disability, on the merits, and/or 
the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of the right knee, 
as well as examination in connection with 
his  section 1151 claim1.  Each 
examination should conducted by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
the reports of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Orthopedic examination- The physician 
should clearly identify all current right 
knee disability/ies.  With respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the such disability is 
the result of injury or disease incurred 
or aggravated in service.  The examiner 
should specifically address whether any 
current disability (a) pre-existed 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the veteran's 
service.

Section 1151 benefits examination - The 
physician designated to conduct the 
examination for the purposes of obtaining 
a medical opinion as to causation issues 
relating to section 1151 should first 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the veteran has 
additional disability, to include his 
right below-the-knee amputation that was 
caused by hospital care, medical or 
surgical treatment or examination 
furnished him by VA in November 1999.

If so, the physician should also opine 
whether the proximate cause of such 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment, (b) an 
event not reasonably foreseeable, or (c) 
neither a nor b.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should the claim for service connection 
for service connection for a right knee 
disability, on the merits, and the claim 
for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, in 
light of all pertinent evidence and legal 
authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


